Citation Nr: 0601243	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  02-04 971A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from December 1969 until 
November 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.

It is noted that the veteran had appointed R. Edward Bates as 
his accredited representative.  However, VA has since revoked 
Mr. Bates authority to represent VA claimants.  The veteran 
was informed of this in a November 2005 letter.  That 
communication apprised the veteran that he could represent 
himself, or that he could obtain a veteran's service 
organization or a different private attorney to represent him 
in his appeal.  The veteran was informed that he had 30 days 
to inform VA of his choice with respect to representation.  
He was further told that if he did not respond within 30 
days, it would be assumed that he desired to represent 
himself.  No response was received from the November 2005 
correspondence.


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's PTSD 
has been manifested by anger outbursts, poor impulse control, 
intermittent neglect of personal hygiene, with GAF scores 
between 30-50.

CONCLUSION OF LAW

The criteria for an evaluation of 70 percent for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic 
Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of an April 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Therefore, the Board is satisfied that 
the appellant has been adequately informed of the need to 
submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial 


unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, an October 2002 lay statement 
from Technical Instructor A. A. H. is of record.  Moreover, 
the claims file contains the veteran's own statements in 
support of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Specific schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).  

The VA Schedule rating formula for mental disorders reads in 
pertinent part as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% - Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% - Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% - A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].

Analysis

Throughout the rating period on appeal, the veteran is 
assigned a 50 percent evaluation for PTSD pursuant to 
Diagnostic Code 9411.  To be entitled to the next-higher 70 
percent evaluation under the General Rating Formula for 
mental disorders, the evidence must show occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The competent evidence of record supports assignment of the 
next-higher 70 percent evaluation under the general rating 
formula for mental disorders.  In so finding, the Board 
relies on the December 2004 VA examination report.  Such 
report recounted the veteran's personal history.  It was 
noted that the veteran had been unemployed for 10 years.  The 
veteran was twice divorced and had no contact with his ex-
spouses or his children.  He was isolated from his own family 
and spent most holidays alone.  He had past homicidal 
ideation toward two of his brothers, who had since died of 
natural causes.  He had no friends, and admitted to general 
paranoia and distrust of others.  He also reported periodic 
anxiety attacks.

Objectively, the VA examiner in December 2004 commented that 
the veteran harbored intense anger and could easily ignite.  
He further expressed his belief that the veteran was capable 
of fatally injuring someone in a spontaneous fit of rage and 
was considered a chronic risk of harming others due to poor 
impulse control and deficient coping skills.  A history of 
violence and anger outburst was noted.  Moreover, while the 
examiner commented that the veteran's anger outburst and 
irritability were symptoms of a personality disorder, he did 
indicate that some of the anger and aggression were 
attributable to the service-connected PTSD.  The examiner 
could not specify what percentage of anger symptoms stemmed 
from the veteran's PTSD.  However, where it is not possible 
to separate the effects of service-connected and non-service-
connected disabilities, such effects should be attributed to 
the service-connected condition.  See Mittleider v. West, 11 
Vet App. 181, 182 (1998).

The VA examiner in December 2004 also stated that the veteran 
was "primarily unemployable based on his PTSD 
symptomatologies, anger outbursts and interpersonal 
difficulties."  It was commented that such unemployability 
was permanent.  The VA examiner also assigned a GAF score of 
40, indicative of major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood.  
Again, while the veteran carries a diagnosis of personality 
disorder in addition to his service-connected PTSD, the VA 
examiner was unable to determine what percentage of the score 
was exclusively due to the service-connected disability.

The Board further finds that the disability picture as 
revealed upon VA examination in December 2004 is 
representative of his condition throughout the rating period 
on appeal.  Indeed, upon VA examination in September 1999, 
the veteran was dressed in a careless manner and he displayed 
hostility and aggressiveness.  At the time, the veteran's 
personality disorder was believed to be a major cause of his 
anger problems, but the service-connected PTSD was also a 
factor.  A GAF score of 45-50 was assessed and was partly 
attributed to substance abuse issues.  Such score is 
reflective of serious psychiatric symptoms.  VA clinical 
records dated in December 1999 and March 2000 show GAF scores 
of 30 based on the veteran's PTSD and substance abuse, which 
indicates an inability to function in almost all areas.  A 
subsequent June 2000 letter written by the Director of PTSD 
Services of Northeast Ohio assessed a GAF of 45, solely based 
on PTSD.  Additionally, although a higher GAF of 65 was 
assessed upon VA examination in August 2000, such score was 
based in part on the veteran's enrollment in computer school.  
However, as evidenced by the VA clinical records, the veteran 
had immense difficulty coping with the stress of classes.  

Further supporting assignment of a 70 percent rating for PTSD 
is the April 2002 VA examination, in which it was indicated 
that the veteran was unemployable due to his PTSD.  It was 
noted that the veteran was attempting to go to school but 
that the experience was causing great stress.  

Based on the foregoing, the overall evidence establishes 
impaired impulse control, intermittent hygiene deficiency, 
difficulty in adapting to stressful circumstances and an 
inability to establish and maintain effective relationships, 
for which a 70 percent evaluation is justified.  In so 
finding, the Board acknowledges that the evidence of record 
does not demonstrate suicidal ideation.  In fact, in VA 
treatment records dated in October 1999 and March 2000, the 
veteran denied suicidal ideation and further denied a history 
of suicide attempts.  The veteran also denied suicidal 
ideation upon VA examination in December 2004.   The 
competent evidence also fails to reveal speech problems, 
near-continuous panic or spatial disorientation.  However, it 
is not required that all criteria specified by the Rating 
Schedule be shown, as long as findings sufficiently 
characteristic to identify the disease and the resulting 
disability are present. See 38 C.F.R. § 4.21 (2005).

While a 70 percent evaluation for PTSD is warranted, a rating 
in excess of that amount is not.  Indeed, to be entitled to a 
100 percent evaluation under the general rating formula for 
mental disorders, the evidence must show total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.

The objective evidence fails to indicate gross impairment in 
thought processes or communication.  To the contrary, the 
veteran's speech was coherent and relevant upon VA 
examination in September 1999.  No thinking disorder was 
detected at that time.  Identical findings were again made on 
VA examination in August 2000.  Furthermore, VA examination 
in December 2004 showed that the veteran's speech was 
relevant, coherent and spontaneous.  

The evidence of record also fails to demonstrate delusions or 
hallucinations.  The veteran did not express any delusional 
thinking upon VA examination in August 2000 and he had no 
difficulty with reality testing at that time.  Subsequent VA 
examination in December 2004 noted the absence of psychotic 
symptoms.  The veteran again denied hallucinations and 
delusions.  

Regarding the activities of daily living, the December 2004 
VA examination report indicated that the veteran did his own 
shopping, cooking and cleaning.  Specifically regarding 
personal hygiene, VA examination in September 1999 showed 
that the veteran was dressed in a careless manner.  The 
December 2004 VA examination report also noted previous 
neglect of oral hygiene, but the veteran was clean and well-
groomed at that time.  Overall, such deficiencies in personal 
hygiene are accounted for in the 70 percent evaluation.  
There is no indication of failure to maintain minimal 
hygienic standards as contemplated by the 100 percent rating.   

Finally, the competent evidence fails to demonstrate 
disorientation to time or place or memory loss for names of 
close relatives, own occupation or own name.  

In concluding that a 100 percent rating for the veteran's 
service-connected PTSD is not warranted, the Board 
acknowledges the VA examination report in December 2004.  
Such report indicated that the veteran was a chronic risk for 
harming others due to his poor anger control.  However, for 
the foregoing reasons, the overwhelming evidence fails to 
reveal a disability picture consistent with a 100 percent 
rating under the general rating formula for mental disorders.  

The Board further acknowledges that VA examiners in April 
2002 and December 2004 found that the veteran was 
unemployable in part due to his PTSD.  Because the evidence 
of record does not reflect total social impairment, and for 
the reasons previously discussed, his disability picture is 
not most nearly approximated by assignment of a 100 percent 
rating under Diagnostic Code 9411.  

In conclusion, the evidence of record supports a 70 percent 
evaluation.  An evaluation in excess of that amount is not 
justified.  The Board notes that in reaching these 
conclusions, the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

While the evidence reveals that the veteran is unemployable 
in part due to his PSTD, such is contemplated in the 
assignment of a 70 percent schedular rating.  There is no 
indication that application of the regular schedular 
standards is impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.




ORDER

Entitlement to an increased 70 percent rating for PTSD is 
granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


